Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Publication 2018/0352578 A1, hereinafter as Zhang’578) in view of Zhang et al. (US Publication 2010/0215007 A1, hereinafter as Zhang ‘007).   
Regarding claim 1, Zhang ‘578 discloses a method in a user equipment for wireless communication (wireless device, see paragraph 0023), comprising: 
performing K channel listening in K sub-bands, respectively (a wireless device listens a shared channel to determine a CCA status of a sub-band, see paragraph 0008); 

transmitting the first radio signal in the K1 sub-band(s) (transmitting data in a single sub-band, see paragraphs 0041-0042, Fig. 3), wherein the K channel listening is used to determine the K1 sub-band(s) from the K sub-bands (consolidating into a single sub-band from two or more separate sub-bands, see paragraphs 0041-0042, 0048); 
the K is a positive integer greater than 1 (two or more separate sub-bands, see Fig. 3, paragraph 0042), and the K1 is a positive integer not greater than the K (a consolidated single sub-band is less than two or more separate sub-bands, see element 350, Fig. 3, paragraph 0042).

Zhang ‘578 may not explicitly show “the first radio signal comprises K1 first sub-signal(s), and the K1 first sub-signal(s) is(are) transmitted in the K1 sub-band(s), respectively; each of the K1 first sub-signal(s) carries a first bit block, the first bit block comprises a positive integer number of bits, and a number of REs occupied by any one of the K1 first sub-signal(s) in a time-frequency domain is correlated with the K1; the K is a positive integer greater than 1, and the K1 is a positive integer not greater than the K.”
However, Zhang ‘007 teaches “the first radio signal comprises K1 first sub-signal(s) (transport block of data is partitioned into multiple code blocks, see Fig. 7, paragraph 0034), and 
each of the K1 first sub-signal(s) carries a first bit block, the first bit block comprises a positive integer number of bits (each transport block comprises a number of bits, see paragraph 0034), and a number of REs occupied by any one of the K1 first sub-signal(s) in a time-frequency domain is correlated with the K1 (each code block occupies a number of resource elements REs in a time-frequency domain, and the REs are correlated with the five code blocks, see Figs. 6, 7, 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Zhang ‘578 to include “the first radio signal comprises K1 first sub-signal(s), and the K1 first sub-signal(s) is(are) transmitted in the K1 sub-band(s), respectively; each of the K1 first sub-signal(s) carries a first bit block, the first bit block comprises a positive integer number of bits, and a number of REs occupied by any one of the K1 first sub-signal(s) in a time-frequency domain is correlated with the K1; the K is a positive integer greater than 1, and the K1 is a positive integer not greater than the K” as taught by Zhang ‘007 so that it would provide a resource structure to allow uplink data to be transmitted on multiple bands where each band covers a cluster of contiguous subcarriers (see paragraph 0041).



Zhang ‘578 may not explicitly show “a number of bits included in the first bit block is uncorrelated with the Kl; or, the method comprises: receiving a first signaling, wherein the first signaling indicates a frequency domain resource occupied by the first radio signal.”
However, Li teaches “receiving a first signaling, wherein the first signaling indicates a frequency domain resource occupied by the first radio signal (based on signaling received from a base station, the UE derives the PUCCH resource along frequency domain, see Fig. 17, paragraph 0076).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Zhang ‘578 to include “receiving a first signaling, wherein the first signaling indicates a frequency domain resource occupied by the first radio signal” as taught by Li so that it would provide PUCCH resource allocation for the UE to transmit a radio signal (see paragraph 0076).

Regarding claim 4, Zhang ‘578 and Zhang ‘007 disclose the method according to claim 1.
Zhang ‘578 may not explicitly show “the first radio signal comprises Kl second sub-signal(s), the Kl second sub-signal(s) is(are) transmitted in the Kl sub-band(s), respectively, each of the Kl second sub-signal(s) carries a second bit block, the second bit block comprises a positive integer number of bits, and the second bit block is used to determine the number of REs occupied by any one of the Kl first sub-signal(s) in the time-frequency domain; or 













Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Zhang ‘578 to include “the first radio signal comprises Kl second sub-signal(s), the Kl second sub-signal(s) is(are) transmitted in the Kl sub-band(s), respectively, each of the Kl second sub-signal(s) carries a second bit block, the second bit block comprises a positive integer number of bits, and the second bit block is used to determine the number of REs occupied by any one of the Kl first sub-signal(s) in the time-frequency domain” as taught by Zhang ‘007 so that it would provide a resource structure to allow uplink data to be transmitted on multiple bands where each band covers a cluster of contiguous subcarriers (see paragraph 0041).



a first receiver (receiver, see paragraphs 0062, 0061, Fig. 6) performing K channel listening in K sub-bands, respectively (a wireless device listens a shared channel to determine a CCA status of a sub-band, see paragraph 0008); 
a first processor (signal processor, see paragraphs 0062, 0061, Fig. 6) determining that a first radio signal can only be transmitted in K1 sub-band(s) out of the K sub-bands (the wireless device also detects a CCA bandwidth adjustment condition and consolidates two or more separate sub-bands into a single sub-band once the adjustment condition for consolidating sub-bands is detected, see paragraphs 0020, 0041-0042, Fig. 3); and
a first transmitter (transmitter, see paragraphs 0062, 0061, Fig. 6) transmitting the first radio signal in the K1 sub-band(s) (transmitting data in a single sub-band, see paragraphs 0041-0042, 0048, Fig. 3), wherein the K channel listening is used to determine the K1 sub-band(s) from the K sub-bands (consolidating into a single sub-band from two or more separate sub-bands, see paragraphs 0041-0042);
the K is a positive integer greater than 1 (two or more separate sub-bands, see Fig. 3, paragraph 0042), and the K1 is a positive integer not greater than the K (a consolidated single sub-band is less than two or more separate sub-bands, see element 350, Fig. 3, paragraph 0042).

Zhang ‘578 may not explicitly show “the first radio signal comprises K1 first sub-signal(s), and the K1 first sub-signal(s) is(are) transmitted in the K1 sub-band(s), respectively; each of the K1 first sub-signal(s) carries a first bit block, the first bit block comprises a positive 
However, Zhang ‘007 teaches “the first radio signal comprises K1 first sub-signal(s) (transport block of data is partitioned into multiple code blocks, see Fig. 7, paragraph 0034), and the K1 first sub-signal(s) is(are) transmitted in the K1 sub-band(s), respectively (the multiple code blocks are transmitted in a cluster of subcarriers, see Fig. 8, paragraph 0055; there are five code blocks in Fig. 7); 
each of the K1 first sub-signal(s) carries a first bit block, the first bit block comprises a positive integer number of bits (each transport block comprises a number of bits, see paragraph 0034), and a number of REs occupied by any one of the K1 first sub-signal(s) in a time-frequency domain is correlated with the K1 (each code block occupies a number of resource elements REs in a time-frequency domain, and the REs are correlated with the five code blocks, see Figs. 6, 7, 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Zhang ‘578 to include “the first radio signal comprises K1 first sub-signal(s), and the K1 first sub-signal(s) is(are) transmitted in the K1 sub-band(s), respectively; each of the K1 first sub-signal(s) carries a first bit block, the first bit block comprises a positive integer number of bits, and a number of REs occupied by any one of the K1 first sub-signal(s) in a time-frequency domain is correlated with the K1; the K is a positive integer greater than 1, and the K1 is a positive integer not greater than the K” as taught by Zhang ‘007 so that it would provide a resource structure to allow uplink data to be transmitted 

Regarding claim 13, Zhang ‘578 and Zhang ‘007 disclose the user equipment according to claim 11.
Zhang ‘578 may not explicitly show “a number of bits included in the first bit block is uncorrelated with the Kl; or, the first receiver receives a first signaling, wherein the first signaling indicates a frequency domain resource occupied by the first radio signal.”
However, Li teaches “the first receiver receives a first signaling, wherein the first signaling indicates a frequency domain resource occupied by the first radio signal (based on signaling received from a base station, the UE derives the PUCCH resource along frequency domain, see Fig. 17, paragraph 0076).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Zhang ‘578 to include “the first receiver receives a first signaling, wherein the first signaling indicates a frequency domain resource occupied by the first radio signal” as taught by Li so that it would provide PUCCH resource allocation for the UE to transmit a radio signal (see paragraph 0076).
Regarding claim 14, Zhang ‘578 and Zhang ‘007 disclose the user equipment according to claim 11.
Zhang ‘578 may not explicitly show “the first radio signal comprises Kl second sub-signal(s), the Kl second sub-signal(s) is(are) transmitted in the Kl sub-band(s), respectively, each of the Kl second sub-signal(s) carries a second bit block, the second bit block comprises a positive integer number of bits, and the second bit block is used to determine the number of REs occupied by any one of the Kl first sub-signal(s) in the time-frequency domain; or 
the first radio signal comprises Kl second sub-signal(s), the Kl second sub-signal(s) is(are) transmitted in the Kl sub-band(s), respectively, each of the Kl second sub-signals) carries a second bit block, the second bit block comprises a positive integer number of bits, the second bit block is used to determine the number of REs occupied by any one of the Kl first sub-signal(s) in the time-frequency domain, and a number of REs occupied by any one of the Kl second sub-signal(s) in the time-frequency domain is uncorrelated with the Kl.”
However, Zhang ‘007 teaches “the first radio signal comprises K1 second sub-signal(s) (transport block of data is partitioned into multiple code blocks, see Fig. 7, paragraph 0034), and the K1 second sub-signal(s) is(are) transmitted in the K1 sub-band(s), respectively (the multiple code blocks are transmitted in a cluster of subcarriers, see Fig. 8, paragraph 0055; there are five code blocks in Fig. 7); each of the K1 second sub-signal(s) carries a second bit block, the second bit block comprises a positive integer number of bits (each transport block comprises a number of bits, see paragraph 0034), and the second bit block is used to determine the number of REs occupied by any one of the Kl first sub-signal(s) in the time-frequency domain (each code block 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Zhang ‘578 to include “the first radio signal comprises Kl second sub-signal(s), the Kl second sub-signal(s) is(are) transmitted in the Kl sub-band(s), respectively, each of the Kl second sub-signal(s) carries a second bit block, the second bit block comprises a positive integer number of bits, and the second bit block is used to determine the number of REs occupied by any one of the Kl first sub-signal(s) in the time-frequency domain” as taught by Zhang ‘007 so that it would provide a resource structure to allow uplink data to be transmitted on multiple bands where each band covers a cluster of contiguous subcarriers (see paragraph 0041).








Allowable Subject Matter
Claims 2, 5, 12, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-10, 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 2, the method according to claim 1, wherein K1 first-type value(s) is(are) used to determine a number(numbers) of REs occupied by the K1 first sub-signal(s) in the time-frequency domain, respectively, the K1 first-type value(s) is(are) linearly correlated with K1 first offset(s), respectively, and any one of the K1 first offset(s) is correlated with the K1; or, 
K1 first-type value(s) is(are) used to determine a number(numbers) of REs occupied by the K1 first sub-signal(s) in the time-frequency domain, respectively, the K1 first-type value(s) is(are) linearly correlated with K1 first offset(s), respectively, any one of the K1 first offset(s) is correlated with the Kl, the K1 first-type value(s) and Kl first-type reference value(s) are in one-to-one correspondence, any one of the Kl first-type value(s) is equal to a product of a corresponding first-type reference value and a corresponding first offset; or, the method comprises: 
receiving first information, wherein K1 first-type value(s) is(are) used to determine a number(numbers) of REs occupied by the K1 first sub-signal(s) in the time-frequency domain, respectively, the K1 first-type value(s) is(are) linearly correlated with K1 first offset(s), respectively, any one of the K1 first offset(s) is correlated with the Kl, the first information indicates M candidate offsets, any one of the Kl first offset(s) is one of the M candidate offsets, and the M is a positive integer greater than 1.

receiving second information, wherein the second information is used to determine Q time windows, a time domain resource occupied by the first radio signal belongs to a first time window of the Q time windows, and the Q is a positive integer number greater than 1; or, 
comprising:
receiving second information, selecting a first time window from Q time windows voluntarily, wherein the second information is used to determine the Q time windows, a time domain resource occupied by the first radio signal belongs to the first time window of the Q time windows, and the Q is a positive integer greater than 1.

In claim 6, a method in a base station for wireless communication, comprising: 
monitoring a first radio signal in K sub-bands;
determining that the first radio signal only needs to be received in K1 sub-band(s) out of the K sub-bands;
receiving the first radio signal in the K1 sub-band(s);
wherein the monitoring behavior is used to determine the K1 sub-band(s) from the K sub-bands; 

each of the K1 first sub-signal(s) carries a first bit block, the first bit block comprises a positive integer number of bits, and a number of REs occupied by any one of the K1 first sub-signal(s) in a time-frequency domain is correlated with the K1; 
the K is a positive integer greater than 1, and the K1 is a positive integer not greater than the K.

In claim 12, the user equipment according to claim 11, wherein K1 first-type value(s) is(are) used to determine a number(numbers) of REs occupied by the K1 first sub-signal(s) in the time-frequency domain, respectively, the K1 first-type value(s) is(are) linearly correlated with K1 first offset(s), respectively, and any one of the K1 first offset(s) is correlated with the K1; or, 
K1 first-type value(s) is(are) used to determine a number(numbers) of REs occupied by the K1 first sub-signal(s) in the time-frequency domain, respectively, the K1 first-type value(s) is(are) linearly correlated with K1 first offset(s), respectively, any one of the K1 first offset(s) is correlated with the Kl, the K1 first-type value(s) and Kl first-type reference value(s) are in one-to-one correspondence, any one of the Kl first-type value(s) is equal to a product of a corresponding first-type reference value and a corresponding first offset; or, 
the first receiver receives first information, wherein Kl first-type value(s) is(are) used to determine a number(numbers) of REs occupied by the Kl first sub-signal(s) in the time-frequency 

In claim 15, the user equipment according to claim 11, wherein the first receiver receives second information, wherein the second information is used to determine Q time windows, a time domain resource occupied by the first radio signal belongs to a first time window of the Q time windows, and the Q is a positive integer number greater than 1; or, 
the first receiver receives second information, and the first processor selects a first time window from Q time windows voluntarily, wherein the second information is used to determine the Q time windows, a time domain resource occupied by the first radio signal belongs to the first time window of the Q time windows, and the Q is a positive integer greater than 1.

In claim 16, a base station for wireless communication, comprising: 
a second receiver monitoring a first radio signal in K sub-bands; 
a second processor determining that the first radio signal only needs to be received in Kl sub-band(s) out of the K sub-bands;
a third receiver receiving the first radio signal in the Kl sub-band(s); 

the first radio signal comprises Kl first sub-signal(s), and the Kl first sub-signals) is(are) transmitted in the Kl sub-band(s), respectively; 
each of the Kl first sub-signal(s) carries a first bit block, the first bit block comprises a positive integer number of bits, and a number of REs occupied by any one of the Kl first sub-signal(s) in a time-frequency domain is correlated with the Kl; 
the K is a positive integer greater than 1, and the Kl is a positive integer not greater than the K.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471